Title: From Thomas Jefferson to Steuben, 3 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Dec. 3. 1780.

I was equally surprized and mortified to learn by your letter of yesterday that mine of the day before had not been delivered. The  resolution of assembly was put into my hands at two o’clock in the afternoon of Friday. At 7. o’clock I delivered letters to an express for yourself, Genl. Lawson, and Genl. Muhlenberg, with orders to be with you at farthest by an hour by sun on Saturday. I was therefore in expectation of your answer when I received the letter informing me that you had not heard from me on this subject. Calling on the Quartermaster to know the reason of this he informs me that the express was disabled, by a fall, from proceeding and that he sent off another yesterday morning at half after six with orders to be with you in three hours. Lest any disaster should have befallen this one also I inclose a duplicate of my letter, and shall be happy to be favored with your sentiments on the subject.
I have the honour to be with great respect Sir Your most obedt.
